Judgment unanimously affirmed, with costs. The request to charge at folio 601 was properly refused. The record permitted a finding that the defendant’s engineer, in the exercise of reasonable prudence, should have known of the likelihood of his bucket coming in contact with the shoring timber and that he could not rest entirely upon a signal to raise it. His knowledge of the timbers and their placement and spacing, coupled with the width of his bucket and the presence of his bucket cable, sufficed to require a duty not to be oblivious of the location of his bucket when being hoisted. With these factors the request to charge must be deemed to be incomplete. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ.